
	

115 SRES 475 ATS: Commemorating the 60th anniversary of the North American Aerospace Defense Command.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 475
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 60th anniversary of the North American Aerospace Defense Command.
	
	
 Whereas 2018 marks the 60th anniversary of the creation of the North American Aerospace Defense Command, commonly referred to as NORAD;
 Whereas the United States and Canada, bound together by history, values, economy, environment, and resolve to improve the lives people of both countries, have long enjoyed a close relationship that has allowed for continuous collaboration, building a prosperous future for the people of both countries;
 Whereas the United States and Canada have stood shoulder to shoulder in defense of peace and security for more than 100 years, as partners and allies in World War I, World War II, the Korean War, throughout the Cold War, in Afghanistan, and as part of the global coalition against Daesh, working together to advance shared values of both countries;
 Whereas, as indispensable allies in the defense of North America, on May 12, 1958, the United States and Canada signed an official agreement creating the binational North American Aerospace Defense Command and formally acknowledged the mutual commitment of both countries to defend their citizens from air domain attacks;
 Whereas this cooperation is an important element of United States and Canadian contributions to the collective defense provided by the members of the North Atlantic Treaty Organization;
 Whereas the North American Aerospace Defense Command enjoys a unique status as the only fully integrated binational military command;
 Whereas the North American Aerospace Defense Command is headquartered at Peterson Air Force Base, Colorado Springs, Colorado, with—
 (1)3 subordinate region headquarters located at— (A)Elmendorf Air Force Base, Alaska, for the Alaskan NORAD Region;
 (B)Tyndall Air Force Base, Florida, for the Continental NORAD Region; and (C)Canadian Forces Base Winnipeg, Manitoba, for the Canadian NORAD Region; and
 (2)3 subordinate sector command centers at— (A)Joint Base Lewis-McChord, Washington, for the Western Air Defense Sector;
 (B)Rome, New York, for the Eastern Air Defense Sector; and (C)Canadian Forces Base North Bay, Ontario, for the Canadian Air Defense Sector;
 Whereas the missions of the North American Aerospace Defense Command are to provide aerospace warning, aerospace control, and maritime warning to defend North America;
 Whereas the North American Aerospace Defense Command and the current operations center of United States Northern Command are connected to a worldwide system of sensors that provides the Commander of the North American Aerospace Defense Command with a common operating picture of aerospace and maritime threats;
 Whereas the Cheyenne Mountain Air Force Station, Colorado, hosts the Alternate Command Center for both the North American Aerospace Defense Command and United States Northern Command;
 Whereas the Commander of the North American Aerospace Defense Command provides integrated tactical warning and attack assessments to the Government of the United States and the Government of Canada;
 Whereas the North American Aerospace Defense Command detects, intercepts, and, if necessary, engages air domain threats to North America using—
 (1)a network of space-based and ground-based sensors; (2)airborne radars, fighters, and helicopters; and
 (3)ground-based air defense systems; Whereas the Agreement Between the Government of the United States and the Government of Canada on the North American Aerospace Defense Command, done at Ottawa April 28, 2006 (TIAS 06–512), added a maritime warning mission to the slate of responsibilities of the North American Aerospace Defense Command, which entails a shared awareness and understanding of the ongoing activities conducted in United States and Canadian maritime approaches, maritime areas, and inland waterways;
 Whereas the North American Aerospace Defense Command provides continuous surveillance and defense of North American airspace from further airborne aggression or attack, as occurred on September 11, 2001, through the ongoing Operation Noble Eagle mission;
 Whereas the North American Aerospace Defense Command will continue to evolve to address the ever-changing nature of the threats to North America and adapt to future shared security interests;
 Whereas the outstanding service of United States and Canadian servicemembers from Active Duty and Reserve Component forces and civilians serving at North American Aerospace Defense Command is central to the ability of North America to confront and successfully defeat aerospace threats of the 21st century; and
 Whereas the continuation of this successful relationship between the United States and Canada through the North American Aerospace Defense Command is paramount to the future security of the people of the United States and Canada: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the contributions made by the North American Aerospace Defense Command to the security of North America;
 (2)commemorates 60 years of excellence and distinctive service by the men and women of the North American Aerospace Defense Command;
 (3)reaffirms the critical missions of the North American Aerospace Defense Command head­quar­tered at Peterson Air Force Base, Colorado Springs, Colorado; and
 (4)supports the role of the North American Aerospace Defense Command in providing binational defense of the United States and Canada in the 21st century.
			
